Citation Nr: 1030009	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for a service connected left foot disability.

2.  Entitlement to a disability rating in excess of 10 percent 
for a service connected cervical spine disability.

3.  Entitlement to a disability rating in excess of 10 percent 
for a service connected right knee disability.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2008 and May 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010, and a transcript of this hearing is of record.

The  the issues of entitlement to service connection for 
headaches, neuropathy of the left upper and lower 
extremities, and depression have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran is seeking an increased disability rating for his 
service connected left foot, cervical spine, and right knee 
disabilities.  Additionally, the Veteran has claimed that he is 
unable to work due to his service connected disabilities.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court 
held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, as part of a 
claim for increased compensation.  Thus, although the issue of 
TDIU was not addressed by the RO, the Board will address whether 
the Veteran has been entitled to TDIU for any time during the 
appeal period.  The Board has listed the TDIU issue as a separate 
claim for administrative purposes. 

While the Veteran has argued that his service connected 
disabilities alone prevent him from finding and maintaining 
substantially gainful employment, the record reflects that the 
Veteran has a number of other non-service connected health 
problems, including a long history of substance abuse, which 
could also affect his employability.  

Accordingly, the Board finds that a VA medical examination and 
opinion is required.  The examiner is asked to render an opinion 
as to whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's service connected disabilities alone, 
without reference to any non-service connected disabilities, 
prevent him from finding and maintaining substantially gainful 
employment.  

Additionally, the Veteran's last VA examination was in February 
2008.  The Veteran testified at his May 2010 hearing that his 
disabilities have worsened since that time, particularly within 
the last year.  Generally, VA has a duty to provide additional 
examination when the claimant alleges that the disability in 
question has undergone an increase in severity since the time of 
the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  
Therefore, on remand, the Veteran should be afforded VA 
examinations of his left foot, cervical spine, and right knee 
disabilities.  

Finally, the Veteran has testified that he has filed a claim for 
Social Security disability benefits.  On remand, the RO should 
attempt to obtain any relevant records from the Social Security 
Administration.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any available records relating to 
the Veteran's claim for disability 
benefits from the Social Security 
Administration (SSA).

2.	 Once this is done, the RO should schedule 
the Veteran for VA examinations of his 
service connected left foot, cervical 
spine, and right knee disabilities.  The 
examiner should (if possible, but not 
required) note any functional impairment 
caused by the Veteran's disabilities, 
including a full description of the 
effects of his disabilities upon his 
ordinary activities, if any.

The nature and extent of the (a) left foot 
disability; (b) neck disability; and (c) 
right knee disability should be noted

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's service connected 
disabilities alone, without regard to 
any non-service connected health 
problems, render the Veteran unable to 
find and maintain substantially gainful 
employment.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

3.	 When the development requested has been completed, 
and the RO has ensured compliance with the requested 
action, this case should again be reviewed by the RO 
on the basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

